Case 3:20-cv-06761-JSC Document 1-15 Filed 09/29/20 Page 1 of 4




                 Exhibit 15
          Case 3:20-cv-06761-JSC Document 1-15 Filed 09/29/20 Page 2 of 4
0154
       Case 1:14-cv-01211-JAM-SAB Document 23-1 Filed 01/09/15 Page 35 of 70


                                                      U.S. Dcp:•rtmcnt of .Justice

                                                      Bureau of Alcohol, Tobacco,
                                                      Fiream1s and Explosives



                                                      ,1/urtmslmrg. 11'1' 25./05


                                                      wwwmfgov


                                                                                   903050:GR
                                                                                   3311/301171


         November 22,2013

         Mr. David Trease
         President
         TPM Arms, LLC
         1000 West Bradley Avenue
         Suite J
         El Cajon, CA 92020

          Dear Mr. Trease,


          This is in reference to your correspondence to the Bureau of Alcohol, Tobacco, Firearms
          and Explosives (ATF), Firearms Technology Branch (FTB), along with a submitted
          sample of an AR-15 type receiver blank, to determine if the machining operations
          performed have reached a point in manufacturing for your item to be considered a
          "firearm" under the amended Gun Control Act of 1968 (GCA).

          As background, the GCA, 18 U.S.C. Section 92l(a)(3), defines the term "firearm" as-
                 ... (A) any weapon (including a slarter gun) which will or is designed lo or may
                readily be converted to expel a projectile by the action of an explosive; (B) the
                fi'ame or receiver of any such weapon; (C) any firearm mz~ffler or .firearm
                silencer; or (D) any destructive device. Such lerm does no/ include an antique
                firearm.
          Our Branch has previously determined that an AR-15 type receiver which has !!Q
          machining of any kind performed in the area of the trigger/hammer recess might not be
          classified as a firearm. Such a receiver could have all other machining operations
          performed, including pivot-pin and takedown-pin hole(s) and clearance for the takedown-
          pin lug, but must be completely solid and un-machined in the trigger/hammer-recess area.




                                                                                                     0154
          Case 3:20-cv-06761-JSC Document 1-15 Filed 09/29/20 Page 3 of 4
0155
       Case 1:14-cv-01211-JAM-SAB Document 23-1 Filed 01/09/15 Page 36 of 70


                                     Mr. David Trease                                       Page 2


         The FTB examination of your sample confirmed that the forging has been partially
         machined, with no machining of any kind performed in the area of the trigger/hammer
         recess. The machining operations performed for this sample include-
         •   Implementation of the magazine well.
         •   Threads cut for receiver extension.
         •   Holes drilled for front and rear takedown pins.
         •   Holes drilled for front takedown detent and spring.
         •   Hole drilled and machined for magazine catch.
         •   Hole drilled for bolt-catch plunger and spring.
         •   Hole drilled for magazine-release button and spring.
         •   Holes drilled for trigger guard.
         •   Hole drilled for buffer detent and spring.
         •   Hole drilled and tapped for pistol-grip screw.

         Further, the trigger/hammer recess of your submitted sample is solid, and there are no
         index detents machined for the safety lever or the trigger/hammer pins (see photos
         below).




                                                                                                     0155
          Case 3:20-cv-06761-JSC Document 1-15 Filed 09/29/20 Page 4 of 4
0156
       Case 1:14-cv-01211-JAM-SAB Document 23-1 Filed 01/09/15 Page 37 of 70


                                   Mr. David Trease                                          Page 3




         Based on our examination, FTB finds that the submitted item is not a "firearm" as
         defined in the GCA. Please note that this classification is based on the item received and
         examined by our Branch. Any changes to its characteristics would require re-evaluation
         by FTB.

         Please provide our Branch with a FedEx account number or common carrier shipping
         label within 30 days so that we may return your forging.

         We thank you for your inquiry and trust the foregoing is responsive to your request.

                                              Sincerely yours,




                                                                                                      0156
